GODBOLD, Senior Circuit Judge,
concurring in part and dissenting in part, in which HATCHETT, Chief Judge, and BARKETT, Circuit Judge, join:
The issue before us is whether there was probable cause to arrest the defendant Craig. I concur in the result and in the holding that *1047under the totality of circumstances there was probable cause to arrest. I dissent from the holding that the statement of the co-defendant, standing alone, was sufficient to establish probable cause.
The Supreme Court and this circuit have steadfastly required that analysis of probable cause to arrest must be an inquiry into the “totality of circumstances.” Illinois v. Gates, 462 U.S. 213, 230, 103 S.Ct. 2317, 2328, 76 L.Ed.2d 527 (1983). “We consider the relevance of factors such as the informant’s veracity, reliability, and bases of knowledge.” U.S. v. Gonzalez, 969 F.2d 999, 1003 (11th Cir.1992, citing Illinois v. Gates). In Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir.1996), Chief Judge Hatchett carefully set out the multitude of factors that must be examined before determining whether the statement of an informant provides probable cause to arrest. He mentions the following: corroboration of the details of the tip through independent police work; whether the informant has made a statement against his penal interests; whether the informant had personal knowledge; whether there is a past history between the informant and the police department that supports his reliability; whether the police took independent steps to investigate the tip.
In Von Stein v. Brescher, 904 F.2d 572 (11th Cir.1990), this circuit set out the principle governing an officer’s probable cause to arrest:
A law enforcement officer has probable cause to arrest a suspect if the facts and circumstances within the officer’s knowledge, of which he or she has reasonably trustworthy information, would cause a prudent person to believe, under the circumstances shown, that the suspect has committed, is committing, or is about to commit an offense.
Id. at 578. In the present case the court correctly describes corroborating facts known to arresting officers which, when considered together with Newsome’s statement implicating Craig as the shooter, constituted probable cause to arrest. These corroborating facts included the corroborated tip from an informer; the fact that Craig gave a false name and false identity; the results of polygraph tests; a consistent description of the crime given by witness Bailey; and the fact that Newsome spoke against his own penal interest.
Newsome’s words, considered with the corroborating circumstances, meet the requirement of inquiry into the “totality of circumstances” required by Illinois v. Gates, consideration of the informant’s “veracity, reliability, and basis of knowledge” required by Gonzalez, and of the factors set out in Ortega. When this totality of circumstances is considered, along with Newsome’s statement, this court can, and does, properly conclude that there was probable cause to arrest Craig. That should be the end of this court’s decision. Unfortunately the court addresses another question, not necessary to its disposition of this case; whether Newsome’s statement, by itself, without consideration of the surrounding circumstances, could have constituted probable cause. And it finds that Newsome’s statement alone was enough.
However, even when a co-defendant’s confession seeks to shift some of the blame to another, the co-defendant’s admission of guilt to the core crime is enough indication of “reasonable trustworthy information” to satisfy probable cause.
Op., p. 1045.
In any event, we hold that Newsome’s confession that he and Craig committed the robbery-murder constituted reasonable trustworthy information which would cause a prudent person to believe that Craig had committed a felony.
Op., p. 1046.
It would be anomalous for us to hold that even though a co-defendant’s uncorroborated testimony can prove guilt beyond a reasonable doubt, the confession of a co-defendant that he and the suspect committed the crime is insufficient to establish probable cause.
Op., p. 1045.
These holdings are qualified by only the possibility that the co-defendant’s statements are “outlandish” or so contradict known facts that no reasonable officer would believe them. Op., pp. 1045-1046. These limiting qualifications are held not to be present, and *1048Newsome’s confession, standing alone, is held to meet the standard of “reasonably trustworthy information which could cause a prudent person to believe that Craig had committed a felony.” Op., p. 1046.
No case, I repeat, no case, is cited that permits the determination of probable cause to arrest on a narrower and less stringent standard than required by Illinois v. Gates, Gonzalez, Von Stein, and Brescher. This body of law is not addressed, and indeed not even recognized.
Arguably one might consider “reasonably trustworthy information” possessed by New-some as including his knowledge of surrounding facts relevant to the constitutional requirements of the Illinois v. Gates line of cases, i.e., to consider that knowledge as subsumed into “reasonably trustworthy information.” But plainly this is not what the en banc court is doing. Rather, intentionally and advisedly, it strips out all factors other than the co-defendant’s statement and holds that the words of a co-defendant’s statement — naked, unvarnished, and uncorroborated — carry their own credentials of trustworthiness and can constitute probable cause unless a court views them as incredible or inconsistent with known facts..
The body of authority relied on by the en banc court consists of case law concerning sufficiency of the testimony of a co-eonspirator or accomplice to support a conviction, (op. pp. 1045-1046). The opinion concludes (p. 1045):
It would be anomalous for us to hold that even though a co-defendant’ uncorroborated testimony can prove guilt beyond a reasonable doubt, the confession of a co-defendant that he and the suspect committed the crime is insufficient to establish probable cause.
There is no anomaly. Sufficiency of the evidence to support a conviction implicates the decision of a judicial officer, made following indictment, sworn trial testimony, the right to counsel, the right to object, cross-examination, and the confrontation clause, and, if it reaches constitutional levels, concerns the Fifth Amendment. This body of law cannot be carried over and treated as controlling an issue that implicates the decision of a policeman on the beat or in the station house, arising in a wholly different procedural context, and, if it reaches a constitutional level invokes the Fourth Amendment. The en banc opinion cites no case that applies cases of sufficiency of the evidence at trial to the decision of the policeman on the beat or in the station house. Rather the opinion simply concludes that it would be anomalous not to apply them.
Our court can do better than to create a new principle of law where its decision.is unnecessary to disposition of the case, conflicts with the established caselaw, and relies upon a body of law not related to the issue for decision.